DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 3/22/2022.
Claims 1-4,6-12,14-16,18-21 and 23-25 are pending and have been examined.

Reasons for Allowance
Claims 1-4,6-12,14-16,18-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is because although washing chambers with circular flow and overflow return passageways are generally known in the cleaning art, as shown by Tafoya (US 2009/0241997 A1) and Vincent et al. (5,499,643), the prior art of record does not teach, suggest or motivate a working chamber disposed in the housing; at least one multi-directional inlet in fluid communication with the working chamber, the multi-directional inlet configured and arranged to provide a circular flow path for a working fluid to remove substrate material from a part in the working chamber, wherein the at least one multi-directional inlet comprises a downwardly aimed spray jet aimed and an upwardly aimed spray jet, wherein said upwardly aimed spray jet is mounted at an angle with respect to a vertical axis; a disposal chamber disposed adjacent to the working chamber; a dividing wall disposed between the working chamber and the disposal chamber; a member located at a top of the dividing wall and having a surface with openings of a size large enough to allow the working fluid to pass through but that block pieces of removed substrate material larger than the size of the openings, wherein said member is located and mounted at an angle such that the surface of the member is perpendicular to a direction of flow from the upwardly aimed spray jet so that the pieces of removed substrate material larger than the size of the openings are retained in the working chamber; and a pump for conveying the working fluid to the at least one multi-directional inlet; wherein the disposal chamber and the working chamber are disposed in fluid communication over the dividing wall such that the working fluid passes from the working chamber to the disposal chamber, and further wherein said spray jet aimed downward is located adjacent to the top of the dividing wall, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is the washing of 3D parts while removing excess substrate material without removing the 3D part itself.
Similarly, the prior art of record does not teach, suggest or motivate a working chamber disposed in the housing; a multi-directional plurality of inlets in fluid communication with the working chamber, the multi-directional plurality of inlets comprising at least an upwardly aimed spray jet, a downwardly aimed spray jet located on a wall opposite the upwardly aimed spray jet, and a horizontally aimed spray jet, the multi-directional plurality of inlets adapted to provide a circular flow path curved around a horizontal axis for a working fluid to remove substrate material in the working chamber; a disposal chamber adjacent to the working chamber; a pump for conveying a working fluid to the at least one multi-directional plurality of inlets; and a passageway having a member that provides a surface having at least one opening to the passageway for the working fluid to pass from the working chamber to the disposal chamber, wherein a cross section of the passageway is substantially parallel to a tangent of the circular flow path, and wherein the upwardly aimed spray jet is aimed at an angle such that a flow from an outlet of the upwardly aimed spray jet is perpendicular to the surface of said member to provide a flow of the working fluid upward within the working chamber and through the passageway into the disposal chamber, in the context of claim 24.
Similarly, the prior art of record does not teach, suggest or motivate a working chamber disposed in the housing; at least one multi-directional inlet in fluid communication with the working chamber, the at least one multi-directional inlet comprising at least an upwardly aimed spray jet, a downwardly aimed spray jet located on a wall opposite the upwardly aimed spray jet, and a horizontally aimed spray jet, the at least one multi-directional inlet configured and arranged to provide a circular flow path for a working fluid to remove substrate material from a part in the working chamber, wherein the circular flow path is curved around a horizontal axis; a disposal chamber; a pump for conveying a working fluid to the at least one inlet; a passageway over a dividing wall for providing fluid communication between the working chamber and the disposal chamber, a cross section of the passageway being substantially parallel to a tangent of the circular flow path, and a member mounted in said passageway having a surface located above at least one of the at least one inlet and with an opening sized to prevent particles of substrate material from passing over said passageway, wherein said member is mounted at an angle such that the surface of the member is perpendicular to a direction of flow from at least one of the at least one multi-directional inlet, in the context of claim 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711